Dismissed and Memorandum Opinion filed August 5, 2004








Dismissed and Memorandum Opinion filed August 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00626-CV
____________
 
MONTAGUE TAN,
Appellant
 
V.
 
ARMANDO BELTRAN M.D.,
Appellee
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause No.  02-54409
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 29, 2004.
On July 29, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 5, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.